Citation Nr: 0304576	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-18 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of Bell's 
palsy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from February 2000 and May 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (the RO).  

Procedural history

The veteran had active service from August 1964 to August 
1968, with periods of active duty through August 1998, 
including a period of active duty from May 18, 1997 to May 
23, 1997.

In September 1999, the RO received the veteran's claim for 
service connection for Bell's Palsy Syndrome, and denied the 
claim in February 2000.  In a May 2000 rating decision, 
following receipt of additional evidence, the RO again denied 
the claim.  The veteran disagreed with the February and May 
2000 rating decisions and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 2000.  

In connection with his appeal the veteran presented personal 
testimony before the undersigned Veterans Law Judge in March 
2002.  A transcript of the hearing is associated with the 
veteran's VA claims file.

Other issue

The veteran also perfected an appeal as to the RO's denial of 
service connection for a right heel spur.  In August 2002, 
the Board issued a decision granting service connection for a 
right heel spur, which was a full grant of the benefit sought 
on appeal.  Accordingly, that issue will be addressed no 
further in this decision.




FINDING OF FACT

The veteran has residuals of an episode of Bell's palsy that 
was incurred during active military service.


CONCLUSION OF LAW

Residuals of Bell's palsy were incurred as a result of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of Bell's palsy.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for residuals of Bell's palsy by finding 
that the claim was not well grounded.  The VCAA eliminated 
the concept of a well grounded claim, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) (previously the Court of Veterans' 
Appeals) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.



The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the January 2001 supplemental 
statement of the case (SSOC) the RO denied service connection 
for residuals of Bell's palsy based on the substantive merits 
of the claim.  Thus, any procedural defect contained in past 
RO adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
February 2000 and May 2000 rating decisions, by the August 
2000 statement of the case (SOC), and by the January 2001 
SSOC of the pertinent law and regulations and the need to 
submit additional evidence on his claim for service 
connection for residuals of Bell's palsy.  More specifically, 
the January 2001 SSOC made reference to the VCAA and spelled 
out in detail the type of evidence the RO would obtain on the 
veteran's behalf and the information and evidence required to 
be submitted by the veteran.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran underwent VA examinations in May 
1999 and January 2003, the results of which are reported 
below.  The RO obtained the veteran's service medical 
records.  The veteran requested copies of his VA records in 
September 2000, and the RO sent them to the veteran in 
December 2000.  The RO asked the veteran in January 2000, 
whether he had any additional evidence to submit, and there 
is no indication from the record that he replied.  There is 
no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge in March 
2002.  The veteran submitted medical evidence in September 
1999, March 2000, August 2000, May 2001 and August 2001, and 
has submitted numerous statements.  The veteran's 
representative also submitted statements in October 2001 and 
January 2002.  All this evidence has been considered by the 
RO and is of record for Board consideration.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
For certain chronic disorders, to include organic diseases of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis 

The veteran contends that he has Bell's palsy which is 
related to his military service.  He short, he has testified 
that during a period of active duty in May 1997 his vision 
became blurred, he was unable to wink his eyes and his face 
became numb.  He was treated immediately and diagnosed with 
Bell's palsy.  

The RO denied the veteran's claim on two bases: first, there 
was no evidence of disease or injury in service; and second, 
there is no evidence of Bell's palsy currently.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that residuals of Bell's palsy were incurred in 
service.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1),  the Board observes that 
the nature of the veteran's current disability is not 
entirely clear.  That is, recent medical report do not 
indicate that Bell's palsy currently exists as an active 
disease process.  The report of a November 1999 VA 
examination shows a complaint of the veteran that he had 
experienced an episode of right-sided facial palsy three 
years prior.  The veteran also complained of periods of 
excessive lacrimation.  A physical examination revealed no 
evidence of drooping of the eyelid or the right side of the 
mouth, or of deviation of the tongue.  The veteran was able 
to whistle and purse his lips.  Pinprick sensation of the 
right side of the face was basically normal.  Smell and taste 
were not affected.  The examiner's diagnosis stated no 
positive findings related to Bell's palsy.   In May 2001, Dr. 
M.A.A. referred to a past episode of Bell's palsy.  The 
veteran was diagnosed in January 2003 with a history of 
Bell's palsy.  
 
In order to be considered for service connection, a veteran 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Although none of the recent 
medical evidence indicates that the veteran currently has 
Bell's palsy, as will be discussed in more detail below, both 
the January 2003 examiner and Dr. M.A.A. attribute certain 
current symptomatology to the episode of Bell's palsy in May 
1997.  Therefore, affording the veteran the benefit of the 
doubt on the question of whether a current disability exists, 
the Board concludes that a current diagnosis of residuals of 
Bell's palsy is shown by the evidence of record.  
Accordingly, Hickson element (1) is satisfied.

With respect to the second Hickson element, in-service 
incurrence, a finding that the injury which caused the 
current residuals occurred during a period of active duty, to 
include active duty for training, is critical to the 
resolution of this issue. 

Only "veterans" are entitled to VA compensation under 
38 U.S.C.A. §§ 1110 and 1131 (West 2002).  The fact that this 
veteran established "veteran" status for purposes of other 
periods of service does not obviate the need to establish 
that he was a "veteran" for the period in 1998 upon which 
the claim is based.  See Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) [veteran status discussed in relation to 
a period of active duty for training].  The term "veteran" 
is defined as a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101 (West 2002).

Active military service is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24) (West 2002); see Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).

A May 1997 request and authorization for active duty 
training/active duty tour shows that the veteran was on 
active duty between May 19, 1997 and May 23, 1997.  This is 
confirmed by a June 25, 1998 memorandum signed by the Joint 
Reserve Team Leader.  

Records from May 1997 from the Massachusetts General Hospital 
show complaints and treatment of symptoms such as visual 
changes, facial numbness, extremity weakness and headache of 
unknown etiology.  After testing and evaluation, an infection 
was ruled out as the cause.

In July 1998, a line of duty determination was made by an Air 
Force Medical Officer.  The veteran was found to have been in 
attendance at the Defense Contract Management Command Section 
in Boston at the time of an episode of Bell's Palsy Syndrome.  
A memorandum dated April 1999, signed by the veteran's 
immediate Commander, and concurred in by the Staff Judge 
Advocate and by the Commander of the 11th Support Group finds 
that the veteran was in the line of duty when he incurred the 
episode of Bell's palsy.  Further, a May 1999 memorandum 
signed by the Staff Judge Advocate also confirms that the 
episode of Bell's palsy occurred in the line of duty.  A 
statement of medical history form, and a dental history form, 
both completed by the veteran in August 1998, also indicate a 
history of Bell's palsy.  

The Court has held that service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); Spencer v. West, 13 Vet. App. 376 (2000).  Therefore, 
the Board finds that the evidence cited establishes the 
second Hickson element, in-service incurrence of Bell's 
palsy.

The primary evidence showing the third Hickson element, a 
nexus between the in-service injury and the currently 
diagnosed disability, is provided by a letter dated May 2001 
and signed by Dr. M.A.A., in which he stated that the veteran 
clearly had an episode of Bell's palsy on May 22, 1997, and 
that current symptoms such as weakness in the right facial 
musculature with inability to elevate the sidewall of the 
nose are more likely than not derived from the episode of 
Bell's palsy in May 1997.

An additional medical opinion was obtained by the Board in 
January 2003.  The veteran was examined at that time.  The 
weakness on the right side of his face was found to have 
disappeared.  A nasal study was normal, as was an x-ray of 
the right eye.  The veteran's symptoms consisted of numbness 
on the right side, increased lacrimation in the right eye and 
some fibrillation of muscles around the right eye.  The 
examiner's assessment was a history of Bell's palsy in May 
1997, with no evidence of paralysis of muscles.  The 
veteran's current complaints of numbness and lacrimation were 
stated to be at least as likely secondary to his history of 
Bell's palsy.  

The Board finds the opinions expressed by Dr. M.A.A. and by 
the January 2003 VA examiner to be consistent in their 
attribution of the veteran's current residuals of Bell's 
palsy to the episode of Bell's palsy incurred in May 1997, 
although these opinions differ as to the symptoms noted on 
examination.  There is no medical evidence which contradicts 
the conclusion that certain residuals of Bell's palsy were 
incurred as a result of the in-service episode of Bell's 
palsy in May 1997.  The veteran's claim of entitlement to 
service connection for residuals of Bell's palsy is 
accordingly granted.


ORDER

Service connection for residuals of Bell's palsy is granted.



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

